In a proceeding pursuant to article 78 of the Civil Practice Act, the Mayor and trustees of the Incorporated Village of Lawrence appeal from an order which annulled a determination of the Mayor denying respondent’s application for a license to operate a taxicab and directed that such license issue. Order reversed on the law, without costs, and proceeding dismissed, without costs, and without prejudice to the right of respondent, if so advised, to prosecute an appeal from the determination to the village board of trustees or other corresponding body. Until respondent has exhausted her statutory remedy of appeal within the municipality (Village Law, § 91), her resort to the courts is necessarily premature and requires a dismissal of the proceeding. (Civ. Prae. Act, § 1285, subds. 3, 4.) Nolan, P. J., Adel, Wenzel, MaeCrate and Beldoek, JJ., concur.